EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Larissa Leong on May 19, 2021.

The application has been amended as follows: 

IN THE CLAIMS
Claims 11-20 are cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are allowable over the closest prior art “herein Kallal, CA 2,790,432 (hereinafter Kallal)”, for the following reasons:
Kallal discloses a slow rate pumping system located on a truck. The system including a discharge line to receive discharge flor of displacement fluid from a high rate pumper, a return line off of the discharge line, which received a return flow of displacement fluid, a slow rate pumping line located off of the discharge line for supplying a diversion flow of slow rate displacement fluid downhole, a return valve located within the squeeze manifold, to control the return flow, and a diversion valve within the squeeze manifold to control the diversion flow. 
Kallal fails to disclose that the slow rate pumping line receives a flow from the discharge line for supplying a diversion flow of slow rate displacement fluid downhole.

Kallal fails to suggest alone, or in combination, the limations of “a slow rate pumping line to receive a flow from the discharge line for supplying a diversion flow of slow rate displacement fluid downhole” as recited in claim 1. 
.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROLINE N BUTCHER/Primary Examiner, Art Unit 3676